Citation Nr: 1425762	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  09-11 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for pulmonary disability, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Hugh F. Daly, III, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and F.S.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1970 to December 1971.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in October 2010.  A transcript of the hearing is associated with the claims file.

When this claim was before the Board in January 2011, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The Board notes that in May 2014, an attorney with the Legal Aid Society of Greater Cincinnati informed the Board that her office was no longer representing the Veteran.  With the letter, she provided a copy of a closing letter sent to the Veteran explaining why the office would no longer be representing the Veteran.  The record shows that the Veteran appointed an individual attorney, identified on the title page, as his representative in November 2011.  The record does not reflect that the Veteran has revoked that appointment or that the individual attorney has attempted to withdraw his representation.  Therefore, that attorney is still considered the Veteran's representative in this appeal.  

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.



REMAND

The Board's review of the record reveals that further development is warranted.

The Veteran has claimed that service connection is warranted for COPD because it was caused by exposure to aircraft fuel and dust while on active duty.  

An August 1970 service treatment record (STR) indicates that the Veteran reported experiencing recurrent vertigo and syncope with hard breathing for the past few years.  In September 1970, the Veteran reported to sick call for difficulty breathing.  A follow-up record shows that he complained of dizziness and anxiety was referred to a mental health clinic.  A February 1971 STR notes the Veteran's pulmonary vasculature and pulmonary parenchyma were normal.

A December 2000 VA treatment record notes the Veteran's lungs were clear and provides an impression of no acute cardiopulmonary abnormality.

According to an April 2006 private hospital record, the Veteran reported a history of dizziness for three to four months, denied chest pain or shortness of breath, and reported smoking one pack of cigarettes every five days for several years.  Upon examination, the Veteran's chest was clear to auscultation bilaterally and had equal breath sounds at all lung fields with no chest wall crepitus or tenderness.  The impression was dizziness with unclear etiology.

In March 2007, VA pulmonary function testing revealed, "spirometry shows mild obstructive defect.  There is significant response to bronchodilator.  There is an airtrapping present.  Diffusing capacity is moderately decreased."

In December 2007, the Veteran reported a cough and chest pain.  VA treatment notes indicate that the lungs were essentially clear with no pleural abnormalities identified and show an impression of no active pulmonary disease.  A July 2009 VA treatment note reports mildly enlarged right and left pulmonary arteries and clear lungs with no pneumothorax or pleural effusion and provides an impression of no acute pulmonary disease.

A January 2010 VA emergency room note indicates findings of a calcified granuloma within the right upper lobe, normal-sized heart, prominence to the pulmonary arteries, normal pleural and mediastinal structures, with the remaining lungs clear.  The impression was old granulomatous disease and no acute pulmonary disease.  

In October 2010 testimony before the Board, the Veteran contended that his symptoms of dizziness and difficulty breathing in service were early manifestations of the COPD diagnosed in March 2007.  The Veteran reported having no pulmonary problems prior to service and developing chest pain, shortness of breath, heavy breathing, tightness in his chest, and syncope while in boot camp around August 1970.  The Veteran stated that he passed out from something he smelled on base and that the smell of aviation fuel made him dizzy.  He also reported that tightness of the chest, shortness of breath, dizziness, and faintness continued to bother him through service until the present.  

The Board notes that VA must provide a medical examination when there are (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In light of the Veteran's service treatment records noting symptoms of shortness of breath and dizziness, the Veteran's competent statements that he experienced the same symptoms since service, and the fact that the Veteran has not been provided a VA examination in response to this claim, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed COPD.  

As the claims file and Virtual VA file only include VA treatment records from the Cincinnati VA Medical Center dated from July 1999 to January 2010, the originating agency should obtain and associate with the record all outstanding, pertinent VA records from January 2010 to the present.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim, to include records from the Cincinnati VA medical center for the time period from January 2010 to the present.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of his claimed pulmonary disability.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Based on the examination and review of the record, the examiner should state an opinion with respect to each pulmonary disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, to include his exposure to aircraft fuels and dust.

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)




This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



